ITEMID: 001-94574
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: SHKURENKO v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Sverre Erik Jebens
TEXT: The applicant, Mr Aleksandr Trofimovich Shkurenko, is a Russian national who was born in 1953 and is currently serving a sentence of imprisonment. The Russian Government (“the Government”) were represented by Ms V. Milinchuk and Mr A. Savenkov, former Representative and former acting Representative of the Russian Federation at the European Court of Human Rights respectively.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 26 August 1998 the applicant was arrested on suspicion of rape and remanded in custody.
On 24 March 2000 the Magadan Town Court convicted the applicant of rape and sentenced him to thirteen years’ imprisonment.
On 30 August 2000 the applicant was transferred to correctional colony IK3 of Talaya, the Magadan Region (ФГУ ИК-3 УФСИН по Магаданской области) to serve his sentence. The parties submitted the following accounts of conditions in IK3.
The applicant was held in units nos. 2 and 4 of the correctional colony. On several occasions he was also held in punishment units nos. 2 and 8 of the disciplinary unit.
Unit no. 2 was a dormitory which measured 185.2 sq. m, including a sleeping area of 138.17 sq. m, a canteen and a sanitary unit. Unit no. 4 was a dormitory measuring 257.8 sq. m and including a sleeping area of 216 sq. m, a canteen, a washroom and a toilet. Unit no. 2 housed from 48 to 65 inmates, and unit no. 4 housed from 75 to 90 inmates. During the daytime the applicant could move freely within the unit’s local zone.
Punishment units nos. 2 and 8 measured 8 and 16 sq. m respectively. They housed respectively two and four inmates including the applicant. Since the applicant was engaged in labour he spent most of the day outside the unit. He could also take one-hour outside walks after work.
The windows of the punishment units measured 1.1 by 0.6 m, and the windows of the dormitories measured 1.5 by 1.5 m. They were not covered with metal blinds and had no other arrangements preventing the access of daylight.
All premises were equipped with 100-watt filament lamps and 60-watt security lights.
The punishment units, bathhouse and canteen were equipped with natural and extractor ventilation. The sleeping areas of the units had natural ventilation.
All premises were sufficiently heated. The average temperature in the sleeping areas of the units was maintained at 20-22 degrees Celsius, and in the punishment units at 18-20 degrees Celsius.
The punishment units were equipped with lavatories separated from the living area by 1.4 m-high brick partitions. The dormitories were equipped with lavatory rooms equipped with cold and hot water taps and lavatory booths separated from one another by 1.7 metre-high partitions.
The applicant had at all times been provided with an individual bed and bedding (a mattress, a blanket, a pillow, two bed sheets and a pillow slip).
The applicant could take a shower once a week. He was given food in accordance with the established norms. The quality of the food was monitored on a regular basis by the medical staff of the facility. The applicant could receive food parcels from relatives and buy food at the facility’s shop.
The punishment units were equipped with dining tables and benches, and the dormitories had canteens where the inmates took their meals.
Regular disinfections and disinfestations were carried out in the facility.
Punishment unit no. 2 was half the size indicated by the Government and housed two inmates. Unit no. 2 was shared by over 100 inmates. The artificial lighting in the colony’s premises was insufficient and often non-existent on account of electricity cuts. The heating was also insufficient. There was no ventilation. The dimensions of the windows indicated by the Government were incorrect. There were no hot water taps in the facility. The food was of poor quality and inadequate in quantity. The bedding was never changed.
On 3 September 1998 the applicant requested the police to secure his property during his pre-trial detention. On 30 March 1999 he made the same request to the court.
The court established the following.
The applicant did not indicate any particular individual or legal entity to be entrusted with securing his property. He further refused to have the property secured on a commercial basis. The police made a considerable effort to find a person who would be in the best position to secure the applicant’s property. In particular, they contacted the applicant’s brother, the municipal maintenance company and persons identified as P., K. and R., but for various reasons the attempts proved unsuccessful.
As a result, on 3 September 1998, the applicant’s property and belongings were entrusted to V., a person who lived in the applicant’s flat with the applicant’s permission.
Later V. disappeared, and the prosecutor’s office failed to discover his whereabouts.
On an unspecified date the applicant informed the police of his other belongings located in different places. However, the applicant did not provide any documents certifying that he was the owner of the belongings in question. The court established, however, that a person identified as Zh. agreed to keep the applicant’s car. R. provided a list of the applicant’s belongings which were kept at her place, and the applicant did not object to the above persons being left in charge of his belongings.
The final decision was given by the Magadan Regional Court on 15 October 2003.
Article 99 § 1 of the Penitentiary Code of 8 January 1997 lays down a minimum standard of two square metres of personal space for male convicts in correctional colonies.
